internal_revenue_service number release date index number ------------------------ ------------------------------------ ------------------------------ ------------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp plr-124195-11 date date legend distributing distributing distributing distributing sub sub sub -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------- ----------------------- plr-124195-11 dre dre dre dre dre state x agreement agreement agreement -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------- --------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- --------------------------- plr-124195-11 agreement sponsor sponsor sponsor sponsor sponsor sponsor sponsor fund ----------------------------------------------------------------------- ------------------------------------------------------------ ------- -------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------- --------------------------------------------------------- ------------------------------------ ----------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------- -------------------------------------------------- -------------------------------------------- ---------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------- fund --------------------- class a common_stock -------------------------------------------------------------------- ------------------------------------------ class b common_stock -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------- preferred_stock -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------- plr-124195-11 name date date date date date business a business b business c business d business e business_purpose business_purpose business_purpose --------------------------- ------------------- --------------------------------- ---------------------- ---------------------- ------- ------------------------------------------- ------------------------------------------ ------------------------------------ -------------------------------------------------------------------- ---------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ---------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- -------------------------------------------------------------------- ---------------- business_purpose -------------------------------------------------------------------- -------------------------------------------------------------------- plr-124195-11 -------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------------------ - -------------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------ a b c d e f g h i j k l m n o p q r s t u -------- -------- ------ ------ --------- --------- ------------------- ------------------- ------------------- ------------------- -------------- -------------- -------------- -------------- -------------------------- -- -- ------------------- -------- ------------------- ---- plr-124195-11 v w x y z aa bb ---- ---- -- -- ---- ---- ----- dear ----------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the first internal spin-off the second internal spin-off the third internal spin-off and the external spin-off all as defined below and together the spin-offs i satisfy the business_purpose requirement of sec_1_355-2 ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated u s federal_income_tax return the distributing group on date sponsor sponsor sponsor sponsor sponsor sponsor and sponsor together the sponsors formed distributing a group of private equity funds is associated with each sponsor each a fund group plr-124195-11 distributing has outstanding class a common_stock and class b common_stock the class a common_stock is divided into eight sub-classes of class a common_stock with one sub-class for each fund group class a1 class a2 class a3 class a4 class a5 class a6 and class a7 and one sub-class for the remaining investors class a8 the remaining investors consist of current and former employees employees of the distributing group and numerous other investors upon the occurrence of certain events a sub-class of class a common_stock owned by a fund group will convert into the class a8 sub-class of class a common_stock each share of class a common_stock has the same economic and voting rights as each other share of class a common_stock except that each sub-class of class a common_stock held by a fund group classes a1-a7 entitles such fund group as a class to elect one member of the board_of directors of distributing each of the fund groups associated with sponsor sponsor sponsor sponsor and sponsor owns approximately of the class a common_stock the fund group associated with sponsor owns approximately and the fund group associated with sponsor owns approximately approximately of the class a common_stock is owned by employees of the distributing group and the remainder is owned by various investors none of which owns more than of the class a common_stock the class b common_stock is owned by the same shareholders as the class a common_stock and in the same proportion except that fund owns approximately less and fund approximately more of the class b common_stock than of the class a common_stock fund and fund constitute the fund group associated with sponsor the class b common_stock is convertible into the class a8 sub-class of class a common_stock distributing owns all of the only outstanding class of common_stock of distributing the shareholders of distributing own all of the only outstanding class of preferred_stock of distributing in the same ratio as they own the class a common_stock except that fund owns approximately less and fund approximately more of the preferred_stock than of the class a common_stock distributing wholly owns distributing distributing owns all of the membership interests of dre an entity disregarded as separate from its owner for federal_income_tax purposes a disregarded_entity dre wholly owns distributing distributing conducts directly through disregarded entities that it owns and through members of the separate_affiliated_group as defined in sec_355 sag of which distributing is the common parent business a business b business c business e and up to date business d distributing owns all of the membership interests of dre dre owns all of the membership interests of dre dre owns all of the membership interests of dre dre and dre own all of the partnership interests in dre dre dre dre and dre are all disregarded entities dre owns all of the stock of sub and sub owns all of the stock of sub sub owns the rights to name plr-124195-11 the financial information submitted by distributing indicates that business a and business b each has gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date in a transaction unrelated to the proposed transaction distributing and dre sold business d including the stock of sub and various assets to unrelated purchasers for an aggregate purchase_price of approximately dollar_figure distributing used the net sales proceeds to reduce indebtedness in an amount estimated at approximately dollar_figure and to pay taxes resulting from the sale following debt reduction distributing has outstanding notes the distributing notes with a principal_amount of approximately dollar_figure and outstanding loans the distributing term loans with a principal_amount of approximately dollar_figure the distributing term loans and distributing notes are largely held by institutional lenders investors and banks including certain funds other than the funds associated with the sponsors or affiliates of the sponsors pursuant to an equity-based compensation program implemented by the board_of directors of distributing since date members of the distributing group have awarded options employee options and or restricted_stock units employee units in respect of the class a8 sub-class of class a common_stock class b common_stock and preferred_stock to certain employees of the distributing group and they expect employee equity compensation programs to continue during and following the proposed transaction as described below employee units represent a contingent promise to deliver a number of units consisting of shares of class a common_stock class b common_stock and preferred_stock to an employee at a future date with a portion vesting throughout the period and are payable in shares underlying the units at a fixed time in the future from the grant_date except that the portion of the shares that is vested is payable sooner where an employee departs or there is a change_of control also on date then-outstanding options in respect of stock of distributing were converted into fully vested options continuation options and together with the employee options and the employee units the equity awards to purchase such units continuation options for approximately units have been exercised and continuation options for approximately units remain outstanding distributing anticipates that at or about the time of the external spin-off and the primary ipo both as defined below the equity awards could potentially represent approximately of the outstanding equity of distributing on a fully diluted basis each employee can make his or her own investment decision as to whether and when to exercise or settle employee options or continuation options provided that terminated or departed employees have days from their separation from employment to decide whether or not to exercise or settle their employee options or continuation options distributing and distributing generally have the right to repurchase shares acquired pursuant to the exercise of employee options from departing or terminated employees at fair_market_value or in certain cases at cost if lower although employees can pay to distributing or distributing an amount equal to the required tax withholding plus in the case of employee options and continuation options the exercise price collectively the settlement amount upon exercise or vesting of the plr-124195-11 equity award employees predominantly elect to net settle equity awards on net settlement the number of shares actually issued by distributing and distributing to an employee pursuant to an equity award is reduced by an amount of shares with a value equal to the settlement amount shares representing the settlement amount are never actually issued by the distributing group after the primary ipo as defined below distributing will no longer offer employees net settlement through a reduction of the number of shares issued pursuant to their employee options or continuation options instead distributing will adopt procedures under which an employee will pay the settlement amount either out of his or her own funds or by selling some of his or her shares subject_to the applicable employee option and or continuation option in the public markets through an agent or broker designated by distributing and using the sales proceeds to pay the settlement amount to distributing distributing will continue its practice of allowing net settlement by employees in respect of employee units through a reduction in shares delivered after the primary ipo since date distributing and distributing have had a plan in effect the repurchase program for the repurchase of stock acquired by employees generally through repurchases upon departure or termination before date repurchases of stock were made from departing employees on an ad hoc basis and generally at the request of the departing employee the pre-program repurchases as a result of the recapitalization described below distributing will have a single class of stock outstanding the new common_stock distributing plans to make a primary initial_public_offering of new common_stock the primary ipo distributing plans to use all or substantially_all of the proceeds of the primary ipo to reduce indebtedness of distributing under agreement the fund groups have the right to request that distributing register their shares of new common_stock after a primary public offering under certain conditions after the end of the restricted_period as defined below one or more of the fund groups and their associated sponsors may decide to sell some of their shares of new common_stock to the public in an underwritten or widely distributed offering on an established market within the meaning of sec_1_355-7 a secondary offering a secondary offering if one is pursued will allow the shareholders of distributing to dispose_of their shares of new common_stock in the public market and will not facilitate the raising of new funds for distributing to pay down indebtedness any underwriters and legal counsel ultimately chosen for a primary ipo or secondary offering if any will be selected by a special committee the coordination committee in accordance with agreement each fund group is entitled to designate one representative to the coordination committee the actions of the coordination committee including the selection of underwriters and legal counsel for a secondary offering will require the affirmative vote of representatives designated by fund groups that hold in the aggregate a majority of the shares of new common_stock held by all fund groups or if there are more than five fund groups a majority of the shares of new common_stock held by the five fund groups holding the greatest number of such shares based on the current ownership of class a common_stock class b common_stock and preferred_stock no sponsor will have the ability plr-124195-11 unilaterally to select or veto the selection of underwriters or legal counsel to be retained by distributing in a secondary offering investment banking affiliates of or divisions of some of the sponsors including sponsor and sponsor may act as underwriters in a secondary offering any investment bank related to a sponsor and underwriting the primary ipo or a secondary offering if any will be required to provide representations to distributing at the time of the primary ipo or the secondary offering as applicable to the effect that prior to the primary ipo or during the restricted_period as applicable no employee of such investment bank or any affiliate thereof has had any discussions with any executive officer of distributing any member of the board_of directors of distributing any member of the operating committee of distributing or any member of the coordination committee regarding so terms as defined below for any secondary offering provided that employees of a sponsor or an affiliate who are charged with or assist in overseeing and managing the investment in distributing on behalf of such sponsor and its associated funds may have engaged in discussions on aspects of a secondary offering related to their investor capacity the possibility of a secondary offering under the conditions described above has been specifically considered in providing representations and issuing rulings regarding the spin-offs as set forth below proposed transaction for what are represented to be valid business purposes the distributing group has proposed the following proposed transaction preparatory steps i the certificate of incorporation of distributing will be amended and restated and as a result the sub-classes of class a common_stock held by the fund groups will no longer be entitled as a class to elect one member of the board_of directors of distributing agreement and agreement will be amended and restated to provide that each fund group has the right to nominate one director of the board_of directors of distributing and that each holder of stock of distributing who is party to agreement will vote its shares of class a common_stock and class b common_stock in favor of the election of each of the individuals nominated by the fund groups the substitution ii following another amendment of the distributing certificate of incorporation to authorize new common_stock the holders of preferred_stock will contribute all of the shares of preferred_stock to distributing in exchange for a number of shares of new common_stock having an approximately equivalent fair_market_value the preferred exchange thereafter distributing may transfer the preferred_stock to distributing as a contribution_to_capital and distributing may cancel the preferred_stock plr-124195-11 iii no later than days prior to the first internal spin-off as defined below but shortly after the preferred exchange pursuant to the amendment to the certificate of incorporation of distributing a all of the shares of class b common_stock will be converted into shares of new common_stock having a fair_market_value approximately equal to the shares of the converted class b common_stock and b all of the shares of class a common_stock will be cancelled the steps described in clauses a and b together with the substitution described in step i the recapitalization the new common_stock will be the only class of stock of distributing outstanding after the preferred exchange and the recapitalization the spin-offs followed by a primary ipo as described below at projected levels of up to z of the new common_stock could be treated as a distribution to which sec_355 applies if the acquisitions of stock pursuant to the recapitalization including the substitution and the preferred exchange were taken into account for purposes of sec_355 and such acquisitions of stock pursuant to the recapitalization including the substitution and the preferred exchange have been specifically considered on issuing rulings number and iv in order to achieve the separation of the ownership of name which is owned by sub from business a the stock of sub may be distributed by dre to dre and dre and then the stock of sub held by dre may be distributed by dre to dre dre may then distribute the stock of sub to dre thereafter distributing expects that sub will liquidate into sub and then sub will liquidate into dre and distributing in each case through conversion to a limited_liability_company or otherwise in a transaction intended to qualify for nonrecognition treatment under sec_332 and sec_337 business a will have the right to continue to use name for a period of up to years pursuant to a royalty-free license agreement the license contribution v distributing will form a new corporation controlled under state x law vi distributing will borrow up to approximately dollar_figure generally from third-party banks and other institutional lenders under newly issued term loans the new term loans with a term of generally years distributing will use the cash proceeds net of transactions costs from issuing the new term loans to repay or reduce a portion of the distributing term loans the new term loans generally will provide that shortly before the first internal spin-off as defined below controlled will assume the new term loans and distributing will be released as the obligor the new term loans initially may be guaranteed by the same members of the distributing group that serve as guarantors of the distributing notes and the distributing term loans but following the external spin-off only subsidiaries of controlled will guarantee the new term loans vii distributing will borrow up to approximately dollar_figure from investment banks and possibly other institutional lenders the exchanging debtholders by issuing short plr-124195-11 term notes the short term notes with a maturity of at least days the short term notes will remain outstanding at least days prior to their exchange in step xi by distributing for debt securities that will be issued by controlled the controlled securities in step x the cash proceeds from issuing the short term notes will be held in a separate_account by distributing until used as described in step xii viii distributing expects to enter into an exchange_agreement the exchange_agreement pursuant to which distributing will retire the short term notes in exchange for controlled securities the controlled securities will have a term of at least years be callable by controlled after years for a declining premium may be subject_to acceleration upon certain specified events and have a principal_amount of up to dollar_figure affiliates of the sponsors may be among the parties to the exchange_agreement the amount of controlled securities issued in exchange for short term notes will be calculated using an exchange ratio based on the respective fair market values of the controlled securities and short term notes on the exchange date the exchanging debtholders will represent to distributing that they have held for their own account the short term notes to be exchanged for controlled securities for at least days prior to entering into the exchange_agreement ix distributing will form a limited_liability_company under state x law that will be a disregarded_entity dre distributing will contribute to dre all of the assets and subsidiaries of distributing related to the conduct of business a and if required additional cash for operating capital x distributing will contribute to controlled the contribution all of the membership interests in dre in exchange for a controlled’s assumption of the new term loans following such assumption the controlled term loans upon notice to the lenders b controlled’s issuance of the controlled securities to distributing and c controlled common_stock controlled stock distributing expects that the controlled term loans will have approximately the same term to maturity and principal_amount as the new term loans xi no fewer than days after entering into the exchange_agreement and at or about the time of the contribution the exchanging debtholders will exchange their short term notes for controlled securities based on the fair_market_value of the controlled securities and the short term notes on the date of their exchange the debt exchange xii promptly but no later than months after the external spin-off distributing will use the cash proceeds net of transaction costs received from issuing the short term notes in step vii to repay or reduce a portion of the distributing notes or the distributing term loans plr-124195-11 internal spin-offs xiii no more than days after the debt exchange in step xi and pursuant to agreements that include a plan_of_reorganization that describes the contribution the first internal spin-off and the debt exchange distributing will distribute all of the shares of controlled stock to dre and immediately thereafter dre will distribute all of the shares of controlled stock to distributing the first internal spin-off xiv immediately after the first internal spin-off in step xiii distributing will distribute all of the shares of controlled stock to distributing the second internal spin-off xv immediately after the second internal spin-off in step xiv distributing will distribute all of the shares of controlled stock to distributing the third internal spin-off external spin-off xvi immediately after the third internal spin-off in step xv distributing will distribute all of the shares of controlled stock pro_rata to the distributing stockholders the external spin-off xvii effective on or prior to the external spin-off i any unvested equity award of an employee of the distributing group within business a will be cancelled and replaced with an unvested equity award of controlled of equivalent value ii any unvested equity award of an employee of the distributing group within business b business c or business e will be adjusted so as to preserve its value immediately prior to the external spin-off but will remain an unvested equity award in respect of new common_stock iii any unvested equity award for an employee historically having responsibilities for both business a and one or more of business b business c or business e may be proportionately split into a substitute unvested equity award of controlled and an unvested equity award of distributing with revised terms so that the combined value of the substitute equity awards is equivalent to the value of the existing equity award and iv vested equity awards of all employees of the distributing group including but not limited to employees of controlled_group as defined below vested distributing equity awards will be proportionately split into vested substitute equity awards of controlled vested substitute controlled equity awards and vested revised equity awards of distributing vested revised distributing equity awards so that the value of the vested substitute controlled equity awards and the vested revised distributing equity awards with respect to each employee is equivalent to the value of the vested distributing equity awards held by such employee before the split provided that rather than being so split vested equity awards of one or more employees of the distributing group with business a may instead be replaced only with vested substitute controlled equity awards of equivalent value and vested equity awards of one or more employees of the distributing group within business b plr-124195-11 business c or business e may instead be replaced only with vested revised distributing equity awards with equivalent value performance targets applicable to performance-based equity awards will be adjusted to reflect the impact of the external spin-off in order to preserve the value of the equity awards immediately prior to the external spin-off based on an exchange ratio derived from the projected values of business a on the one hand and business b business c and business e on the other hand immediately following the external spin-off after the external spin-off the distributing group will continue to grant equity awards to then-current employees of the distributing group and controlled will grant equity awards to then-current employees of the controlled_group as defined below primary ipo xviii distributing plans to effect the primary ipo of no more than and not less than of the new common_stock within months of the external spin-off distributing expects to transfer all or substantially_all of the proceeds of the primary ipo net of transaction costs to distributing and distributing will use such proceeds to reduce its outstanding indebtedness such as the distributing notes or the distributing term loans after the primary ipo new common_stock will be listed and traded on one or more established markets within the meaning of sec_1_355-7 in connection with the primary ipo and in accordance with agreement the fund groups and certain other distributing shareholders and employees of the distributing group will enter into a customary lock-up agreement for a period of no less than days during which they obligate themselves not to sell their shares of new common_stock the lock-up agreement after the external spin-off the distributing group and controlled and its subsidiaries together the controlled_group will enter into agreements for certain services and transactions the continuing transactions such as a tax sharing and disaffiliation agreement agreements relating to employee matters and other agreements relating to the separation of business a representations the following representations are made with regard to the proposed transaction preferred exchange and recapitalization a no stock_or_securities will be issued or deemed issued for services rendered to or for the benefit of distributing in connection with the preferred exchange and no stock_or_securities will be issued or deemed issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing which accrued on or after the beginning of the holding_period of any holder of preferred_stock for the debt plr-124195-11 b none of the preferred_stock is sec_306 stock within the meaning of sec_306 the preferred exchange is not the result of the solicitation by a promoter broker c or investment house no holder of preferred_stock will retain any direct rights in the preferred_stock d transferred to distributing the adjusted_basis of the preferred_stock in the hands of the exchanging e shareholders will not exceed the fair_market_value of the preferred_stock at the time of the preferred exchange the adjusted_basis and the fair_market_value of the preferred_stock to be f transferred to distributing in the preferred exchange will each equal or exceed the sum of the liabilities to be assumed by distributing within the meaning of sec_357 if any plus any liabilities to which the preferred_stock transferred is subject if any g there is no indebtedness between distributing and any holder of preferred_stock and there will be no indebtedness created in favor of any holder of preferred_stock as a result of the preferred exchange h the transfers and exchanges relating to the preferred exchange will occur under a plan agreed upon before the transaction in which the rights of the parties are defined the exchange of preferred_stock for new common_stock will be effective as of a i single date j there is no plan or intention on the part of distributing to redeem or otherwise reacquire any new common_stock to be issued in the preferred exchange other than in respect of stock owned by employees of the distributing group in the ordinary course of administering the equity-based compensation programs of distributing and controlled or following termination of their employment or to provide liquidity to employees taking into account any issuance of additional shares of new common_stock k any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions the primary ipo and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in the exchange the holders of preferred_stock by themselves or in combination with investors transferring cash or other_property to distributing in exchange for new common_stock in the primary ipo will be in control of distributing within the meaning of sec_368 immediately after the preferred exchange plr-124195-11 each holder of preferred_stock will receive new common_stock approximately l equal to the fair_market_value of the preferred_stock transferred by such holder to distributing distributing will remain in existence and retain ownership of the stock of m distributing except that distributing may contribute the preferred_stock to distributing and distributing may cancel such preferred_stock there is no plan or intention by distributing to dispose_of the preferred_stock n except that the preferred_stock may be contributed to distributing and cancelled in order to simplify the equity structure of distributing each holder of preferred_stock and distributing will pay its own expenses if o any incurred in connection with the preferred exchange except to the extent otherwise provided under agreement distributing will not be an investment_company within the meaning of p sec_351 and sec_1_351-1 q distributing is not aware of any holder of preferred_stock that i is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and ii will use the new common_stock issued in the exchange to satisfy the indebtedness of such debtor distributing will not be a personal_service_corporation within the meaning of r sec_269a none of the class a common_stock and class b common_stock constitutes s stock within the meaning of sec_306 none of the class a common_stock and class b common_stock is considered t preferred_stock for purposes of sec_305 and sec_1_305-7 the recapitalization is a single isolated transaction and is not part of a plan to u increase the proportionate interests of the shareholders of distributing in the assets or earnings_and_profits of distributing v immediately prior to the recapitalization distributing will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of distributing with the exception of the equity awards distributing is not under the jurisdiction of a court in a title_11_or_similar_case w within the meaning of sec_368 plr-124195-11 there is no plan or intention on the part of distributing to redeem or otherwise x reacquire any new common_stock to be issued in the recapitalization other than in respect of stock owned by employees of the distributing group in the ordinary course of administering the equity-based compensation programs of distributing or controlled or following termination of their employment or to provide liquidity to employees distributing and the holders of class a common_stock and class b common y stock will each pay their own expenses if any incurred in connection with the recapitalization except to the extent otherwise provided in agreement immediately after the recapitalization and the preferred exchange each z shareholder of distributing will effectively have the same right with respect to the election of directors to the board_of directors of distributing as such shareholder had immediately prior to the recapitalization including prior to the substitution through its ownership of shares of class a common_stock and class b common_stock aa the fair_market_value of the new common_stock held by the former class a common_stock and class b common_stock shareholders immediately following the recapitalization will be approximately equal to the fair market of the class a common_stock and the class b common_stock surrendered in exchange therefor immediately after the recapitalization and preferred exchange each fund bb group will continue to have the right to have its designee elected to the board_of directors of distributing as such fund group had prior to the recapitalization including prior to the substitution contribution and first internal spin-off following the exchange of short term notes for controlled securities by cc distributing any indebtedness owed by controlled and its subsidiaries to distributing and its subsidiaries after the first internal spin-off will not constitute stock_or_securities dd no part of the consideration to be distributed by distributing in the first internal spin-off will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing ee no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing each of distributing and controlled will pay its own expenses if any incurred in ff connection with the first internal spin-off plr-124195-11 the five years of financial information submitted on behalf of business b gg conducted by distributing is representative of the present business operations of business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted hh the five years of financial information submitted on behalf of business a to be conducted by controlled is representative of the present business operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted each of distributing and controlled will treat all members of its respective sag ii as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business following the first internal spin-off distributing will continue the active jj conduct of business b independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions following the first internal spin-off controlled will continue the active_conduct of kk business a independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions neither business b nor control of an entity conducting this business will have ll been acquired during the five-year period ending on the date of the first internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business b throughout the five-year period ending on the date of the first internal spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business b and will continue to be the principal owners following the first internal spin- off mm neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the first internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business a throughout the five-year period ending on the date of the contribution distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business a immediately after the contribution and at the time of the first internal spin- off controlled and its subsidiaries will be the principal owners of the goodwill and significant assets of business a and will continue to be the principal owners following the first internal spin-off nn the first internal spin-off will be carried out for the corporate business_purpose of facilitating business_purpose and the external spin-off the distribution of the plr-124195-11 controlled stock to distributing pursuant to the first internal spin-off will be motivated in whole or substantial part by these corporate business purposes oo the first internal spin-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both pp for purposes of sec_355 immediately after the first internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off qq for purposes of sec_355 immediately after the first internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first internal spin-off the total adjusted_basis and fair_market_value of the assets transferred to rr controlled by distributing in the contribution each will equal or exceed the sum of i the total new term loans and other liabilities assumed by controlled as determined under sec_357 and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 transferred by controlled to distributing that is to be transferred to creditors of distributing in connection with the reorganization the fair_market_value of the assets transferred to controlled by distributing in ss the contribution will exceed the sum of i the total new term loans and other liabilities assumed by controlled as determined under sec_357 in the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of cash and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled in connection with the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution tt any liabilities assumed and any liabilities to which transferred assets are subject as determined under sec_357 by controlled in the contribution other than the new term loans will have been incurred in the ordinary course of business and will be associated with the assets transferred plr-124195-11 uu no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 has been or will be claimed vv no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the first internal spin-off other than obligations arising in the ordinary course of business and obligations arising pursuant to the continuing transactions immediately before the first internal spin-off items of income gain loss ww deduction and credit will be taken into account as required by applicable treasury regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 4’s excess_loss_account if any with respect to its controlled stock will be included in income immediately before the first internal spin-off to the extent required by treasury regulations see sec_1_1502-19 payments made in connection with all continuing transactions between xx distributing and its subsidiaries and controlled and its subsidiaries following the first internal spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of the license which will be on a royalty-free basis and services related to tax corporate and administrative functions which will be provided at cost or on cost-plus pricing terms yy no two parties to the first internal spin-off are investment companies as defined in sec_368 and iv zz excluding for purposes of sec_355 any acquisitions of stock that result from a b the exercise of employee options and continuation options before the primary ipo and the exercise or settlement of employee options and continuation options after the primary ipo in each case by employees who i make their own respective investment decision to acquire stock of distributing or controlled independent of acquisition investment decisions of the fund groups or are terminated or departed employees and in each case are described in sec_1_355-7 and ii are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the delivery of stock not including shares never actually issued because of net settlement pursuant to employee units both before and after the primary ipo which employee units were acquired in a transaction within the scope of sec_1_355-7 by or to employees who are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and plr-124195-11 c d e any sale of shares of new common_stock acquired in a transaction within the scope of sec_1_355-7 and sold on an established_securities_market within the meaning of sec_1_355-7 in a transaction described in sec_1_355-7 by employees who are not controlling shareholders or ten- percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the recapitalization including the substitution and the preferred exchange or redemptions actual or deemed by distributing and distributing of class a common_stock class b common_stock and preferred_stock or new common_stock prior to the primary ipo from employees pursuant to the repurchase program pre-program repurchases or on account of net settlements in respect of equity awards and disregarding for purposes of sec_355 the lock-up agreement entered into pursuant to agreement in connection with an underwriting agreement for the primary ipo the first internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent-or-greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation aaa immediately following the first internal spin-off i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a -or-greater interest in any disqualified_investment_corporation within the meaning of sec_355 who did not so hold directly or indirectly such interest immediately before the first internal spin-off bbb any indebtedness owed by controlled or its subsidiaries to distributing or its subsidiaries after the first internal spin-off will not constitute stock_or_securities ccc the principal_amount of the debt issued to distributing by controlled or the cash transferred by distributing to distributing creditors as part of the proposed transaction will not exceed the weighted average of the outstanding principal_amount of the debt owed by distributing to third parties for the 12-month_period ending on the close of business on or about date the last full business_day before the date on which a committee of the board_of directors of distributing initially discussed the potential separation of business a from business b business c business d and business e for purposes of this representation cash proceeds from the primary ipo used by distributing to repay distributing debt will not be treated as cash transferred by distributing to distributing creditors ddd at the time of the first internal spin-off no member of the distributing group will have an excess_loss_account in the controlled stock or in the stock of any subsidiary of controlled plr-124195-11 second internal spin-off eee following the second internal spin-off any indebtedness owed by controlled and its subsidiaries to distributing and its subsidiaries will not constitute stock_or_securities fff no part of the consideration to be distributed by distributing in the second internal spin-off will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing ggg no part of the consideration to be distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing hhh the five years of financial information submitted on behalf of the business b conducted by distributing is representative of the present business operations of the business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business a to be iii conducted by controlled is representative of the present business operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted each of distributing and controlled will treat all members of its respective sag jjj as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business kkk following the second internal spin-off distributing will continue the active_conduct of the business b independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions following the second internal spin-off controlled will continue the active lll conduct of business a independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions mmm neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the second internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business b throughout the five-year period ending on the date of the second internal spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business b and will continue to be the principal owners following the second internal spin-off plr-124195-11 neither business a nor control of an entity conducting this business will have nnn been acquired during the five-year period ending on the date of the second internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business a throughout the five-year period ending on the date of the second internal spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business a immediately after the contribution and at the time of the second internal spin-off the controlled_group will be the principal owners of the goodwill and significant assets of business a and will continue to be the principal owners following the second internal spin-off ooo the second internal spin-off is being carried out for the corporate business_purpose of business_purpose and facilitating the external spin-off the distribution of the controlled stock to distributing pursuant to the second internal spin-off is motivated in whole or substantial part by this corporate business_purpose ppp distribution of the earnings_and_profits of distributing or controlled or both the second internal spin-off will not be used principally as a device for the qqq for purposes of sec_355 immediately after the second internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of distributing entitled to vote or percent or more of the total value of shares of all classes of stock of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal spin-off rrr for purposes of sec_355 immediately after the second internal spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal spin-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second internal spin-off no intercorporate debt will exist between distributing and its subsidiaries sss and controlled and its subsidiaries at the time of or after the second internal spin- off other than obligations arising in the ordinary course of business and obligations arising pursuant to the continuing transactions ttt deduction and credit will be taken into account as required by applicable treasury immediately before the second internal spin-off items of income gain loss plr-124195-11 regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 3’s excess_loss_account if any with respect to its controlled stock will be included in income immediately before the second internal spin-off to the extent required by treasury regulations see sec_1_1502-19 payments made in connection with all continuing transactions between uuu distributing and its subsidiaries and controlled and its subsidiaries following the second internal spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of the license which will be on a royalty-free basis and services related to tax corporate and administrative functions which will be provided at cost or on cost-plus pricing terms vvv defined in sec_368 and iv no two parties to the second internal spin-off are investment companies as immediately following the second internal spin-off i neither distributing www nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a -or-greater interest in any disqualified_investment_corporation within the meaning of sec_355 who did not so hold directly or indirectly such interest immediately before the second internal spin-off xxx excluding for purposes of sec_355 any acquisitions of stock that result from a b the exercise of employee options and continuation options before the primary ipo and the exercise or settlement of employee options and continuation options after the primary ipo in each case by employees who i make their own respective investment decision to acquire stock of distributing or controlled independent of acquisition investment decisions of the fund groups or are terminated or departed employees and in each case are described in sec_1_355-7 and ii are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the delivery of stock not including shares never actually issued because of net settlement pursuant to employee units both before and after the primary ipo which employee units were acquired in a transaction within the scope of sec_1_355-7 by or to employees who are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and c any sale of shares of new common_stock acquired in a transaction within the scope of sec_1_355-7 and sold on an established_securities_market within the meaning of sec_1_355-7 in a transaction described in sec_1_355-7 by employees who are not controlling shareholders or ten-percent plr-124195-11 d e shareholders of distributing or controlled within the meaning of sec_1 h and the recapitalization including the substitution and the preferred exchange or redemptions actual or deemed by distributing and distributing of class a common_stock class b common_stock and preferred_stock or new common_stock prior to the primary ipo from employees pursuant to the repurchase program pre-program repurchases or on account of net settlements in respect of equity awards and disregarding for purposes of sec_355 the lock-up agreement entered into pursuant to agreement in connection with an underwriting agreement for the primary ipo the second internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent-or-greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation yyy at the time of the second internal spin-off no member of the distributing group will have an excess_loss_account in the controlled stock or in the stock of any subsidiary of controlled third internal spin-off following the third internal spin-off any indebtedness owed by controlled zzz and its subsidiaries to subsidiaries of distributing will not constitute stock_or_securities no part of the consideration to be distributed by distributing in the third aaaa internal spin-off will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing bbbb the five years of financial information submitted on behalf of the business b conducted by distributing is representative of the present business operations of the business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business a to be cccc conducted by controlled is representative of the present business operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted each of distributing and controlled will treat all members of its respective dddd sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business plr-124195-11 following the third internal spin-off distributing will continue the active eeee conduct of the business b independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions following the third internal spin-off controlled will continue the active ffff conduct of business a independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions neither business a nor control of an entity conducting this business will have gggg been acquired during the five-year period ending on the date of the third internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business a throughout the five-year period ending on the date of the third internal spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business a immediately after the contribution and at the time of the third internal spin-off controlled and its subsidiaries will be the principal owners of the goodwill and significant assets of business a and will continue to be the principal owners following the third internal spin-off neither business b nor control of an entity conducting this business will have hhhh been acquired during the five-year period ending on the date of the third internal spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business b throughout the five-year period ending on the date of the third internal spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business b and will continue to be the principal owners following the third internal spin- off the third internal spin-off is being carried out for the corporate business iiii purpose of business_purpose and facilitating the external spin-off the distribution of the controlled stock to distributing pursuant to the third internal spin-off is motivated in whole or substantial part by this corporate business_purpose jjjj distribution of the earnings_and_profits of distributing or controlled or both the third internal spin-off will not be used principally as a device for the for purposes of sec_355 immediately after the third internal spin-off no kkkk person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock of distributing entitled to vote or percent or more of the total value of shares of all classes of stock of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off plr-124195-11 for purposes of sec_355 immediately after the third internal spin-off no llll person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third internal spin-off mmmm no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the third internal spin-off other than obligations arising in the ordinary course of business and obligations arising pursuant to the continuing transactions no indebtedness between distributing and its subsidiaries and controlled nnnn and its subsidiaries has been or will be settled or cancelled in connection with the third internal spin-off other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the third internal spin-off immediately before the third internal spin-off items of income gain loss oooo deduction and credit will be taken into account as required by applicable treasury regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 2’s excess_loss_account if any with respect to its controlled stock will be included in income immediately before the third internal spin-off to the extent required by treasury regulations see sec_1_1502-19 payments made in connection with all continuing transactions between pppp distributing and its subsidiaries and controlled and its subsidiaries following the third internal spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of the license which will be on a royalty-free basis and services related to tax corporate and administrative functions which will be provided at cost or on cost-plus pricing terms qqqq defined in sec_368 and iv no two parties to the third internal spin-off are investment companies as immediately following the third internal spin-off i neither distributing nor rrrr controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a -or-greater interest in any disqualified_investment_corporation within the meaning of sec_355 who did not so hold directly or indirectly such interest immediately before the transaction plr-124195-11 ssss excluding for purposes of sec_355 any acquisitions of stock that result from a b c d e the exercise of employee options and continuation options before the primary ipo and the exercise or settlement of employee options and continuation options after the primary ipo in each case by employees who i make their own respective investment decision to acquire stock of distributing or controlled independent of acquisition investment decisions of the fund groups or are terminated or departed employees and in each case are described in sec_1_355-7 and ii are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the delivery of stock not including shares never actually issued because of net settlement pursuant to employee units both before and after the primary ipo which employee units were acquired in a transaction within the scope of sec_1_355-7 by or to employees who are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and any sale of shares of new common_stock acquired in a transaction within the scope of sec_1_355-7 and sold on an established_securities_market within the meaning of sec_1_355-7 in a transaction described in sec_1_355-7 by employees who are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the recapitalization including the substitution and the preferred exchange or redemptions actual or deemed by distributing and distributing of class a common_stock class b common_stock and preferred_stock or new common_stock prior to the primary ipo from employees pursuant to the repurchase program pre-program repurchases or on account of net settlements in respect of equity awards and disregarding for purposes of sec_355 the lock-up agreement entered into pursuant to agreement in connection with an underwriting agreement for the primary ipo the third internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent-or-greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation tttt at the time of the third internal spin-off no member of the distributing group will have an excess_loss_account in the controlled stock or in the stock of any subsidiary of controlled plr-124195-11 external spin-off uuuu and its subsidiaries after the external spin-off will not constitute stock_or_securities any indebtedness owed by controlled and its subsidiaries to distributing vvvv no part of the consideration to be distributed by distributing in the external spin-off will be received by a shareholder of distributing as a creditor employee or in any capacity other than as a shareholder of distributing wwww the five years of financial information submitted on behalf of the business b conducted by distributing is representative of the present business operations of the business b and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business a to be xxxx conducted by controlled is representative of the present business operations of business a and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted each of distributing and controlled will treat all members of its respective yyyy sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business zzzz following the external spin-off distributing will continue the active_conduct of the business b independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions aaaaa following the external spin-off controlled will continue the active_conduct of business a independently and with its separate employees or employees of the other members of its sag except potentially with respect to the continuing transactions bbbbb neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the external spin-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part except for transactions that have expanded business a throughout the five- year period ending on the date of the external spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business a immediately after the contribution and at the time of the external spin-off controlled and its subsidiaries will be the principal owners of the goodwill and significant assets of business a and will continue to be the principal owners following the external spin-off neither business b nor control of an entity conducting this business ccccc will have been acquired during the five-year period ending on the date of the external spin-off in a transaction in which gain_or_loss was recognized or treated plr-124195-11 as recognized in whole or in part except for transactions that have expanded business b throughout the five-year period ending on the date of the external spin-off distributing and its subsidiaries have been the principal owners of the goodwill and significant assets of business b and will continue to be the principal owners following the external spin-off the external spin-off is being carried out for corporate business purposes ddddd including business_purpose business_purpose business_purpose and business_purpose the distribution of controlled stock in the external spin-off is motivated in whole or substantial part by one or more of these corporate business purposes eeeee distribution of the earnings_and_profits of distributing or controlled or both the external spin-off will not be used principally as a device for the fffff for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off for purposes of sec_355 immediately after the external spin-off no person ggggg determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin- off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off no intercorporate debt will exist between distributing and its subsidiaries hhhhh and controlled and its subsidiaries at the time of or after the external spin-off except for obligations arising in the ordinary course of business and obligations arising pursuant to the continuing transactions no indebtedness between distributing and its subsidiaries and iiiii controlled and its subsidiaries has been or will be settled or cancelled in connection with the external spin-off other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the external spin-off jjjjj immediately before the external spin-off items of income gain loss deduction and credit will be taken into account as required by applicable treasury regulations see sec_1_1502-13 and -14 as in effect before the publication of t d plr-124195-11 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 1’s excess_loss_account if any with respect to its controlled stock will be included in income immediately before the external spin-off to the extent required by regulations see sec_1_1502-19 kkkkk payments made in connection with all continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the external spin-off will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of the license which will be on a royalty-free basis and services related to tax corporate and administrative functions which will be provided at cost or on cost-plus pricing terms lllll excluding for purposes of sec_355 any acquisitions of stock that result from a b the exercise of employee options and continuation options before the primary ipo and the exercise or settlement of employee options and continuation options after the primary ipo in each case by employees who i make their own respective investment decision to acquire stock of distributing or controlled independent of acquisition investment decisions of the fund groups or are terminated or departed employees and in each case are described in sec_1_355-7 and ii are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the delivery of stock not including shares never actually issued because of net settlement pursuant to employee units both before and after the primary ipo which employee units were acquired in a transaction within the scope of sec_1_355-7 by or to employees who are not controlling shareholders or ten-percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and c any sale of shares of new common_stock acquired in a transaction within the scope of sec_1_355-7 and sold on an established_securities_market within the meaning of sec_1_355-7 in a transaction described in sec_1_355-7 by employees who are not controlling shareholders or ten- percent shareholders of distributing or controlled within the meaning of sec_1_355-7 and the recapitalization including the substitution and the preferred exchange or redemptions actual or deemed by distributing and distributing of class a common_stock class b common_stock and preferred_stock or new common_stock prior to the primary ipo from employees pursuant to the repurchase program pre-program repurchases or on account of net settlements in respect of equity awards and d e plr-124195-11 disregarding for purposes of sec_355 the lock-up agreement entered into pursuant to agreement in connection with an underwriting agreement for the primary ipo the external spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent-or-greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation mmmmm there is no regulatory legal or contractual requirement or economic compulsion other than satisfying the requirements of sec_355 that asset contributions must be made as a condition of the external spin-off the fact that the fair_market_value of distributing will decrease as a result of the external spin-off was not a consideration in a decision to contribute property to distributing the external spin-off is not contingent on there being contributed to distributing assets having a specified or roughly specified value immediately following the external spin-off i neither distributing nor nnnnn controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a -or-greater interest in any disqualified_investment_corporation within the meaning of sec_355 who did not so hold directly or indirectly such interest immediately before the transaction primary ipo ooooo unless in acquiring stock of distributing or controlled an employee of the distributing group or the controlled_group is a member of a coordinating group within the meaning of sec_1_355-7 that includes a controlling shareholder or ten- percent shareholder of distributing or controlled within the meaning of sec_1 h and no employee will be a controlling shareholder within the meaning of sec_1_355-7 or a ten-percent shareholder within the meaning of sec_1_355-7 of distributing or controlled other than in the case of controlled any employee that is also a director of controlled and in the case of distributing and prior to the primary ipo any employee that is also a director of distributing no equity awards have been or will be issued transferred or modified by ppppp distributing or controlled with a principal purpose of avoiding the application of sec_355 all equity awards have been or will be made in connection with the qqqqq performance of services to members of the distributing group or the controlled_group in a transaction to which sec_83 or sec_421 or b applies and the acquisition of common_stock of distributing including new common_stock or controlled by such an employee as a result of the exercise or settlement of an equity award of distributing or controlled or otherwise pursuant to an equity-based compensation program has not plr-124195-11 been or will not be as the case may be excessive in relation to the services performed by such employee all repurchases by distributing and distributing from employees rrrrr before the spin-offs pursuant to the repurchase program and all pre-program repurchases were not or to the extent they have not yet occurred will not be related to the spin-offs and the amount and timing of such repurchases would have been the same regardless of the spin-offs and except in the case of certain employees terminated for cause have been and will be fair_market_value for fair_market_value exchanges the primary ipo consisting of a sale by distributing of newly issued sssss shares of new common_stock will occur not later than months after the completion of the spin-offs ttttt all or substantially_all of the net_proceeds of the primary ipo will be contributed or otherwise transferred by distributing to distributing and used by distributing to reduce the amount of outstanding debt of distributing none of the net_proceeds from the primary ipo will be remitted to the shareholders of distributing immediately after the external spin-off as a dividend by way of redemption or otherwise in respect of their new common_stock provided however that management companies associated with the sponsors will receive a termination fee under agreement if agreement is terminated in connection with the primary ipo and provided further that investment banking divisions associated with certain sponsors would receive underwriter fees if divisions of such sponsors are selected to act as underwriters for the primary ipo no shareholder of distributing immediately after the external spin-off uuuuu will sell any of its shares of new common_stock as part of the primary ipo nor will any such shareholder sell any of its shares of new common_stock in a secondary offering during the period beginning on the date of the external spin-off and ending months after the primary ipo the restricted_period an employee of the distributing group or the controlled_group may during the restricted_period sell shares of new common_stock acquired as compensation pursuant to the grant exercise or settlement of an equity award or as an investment on an established market within the meaning of sec_1_355-7 or if such employee is terminated or otherwise departs to distributing at fair_market_value or in certain circumstances at cost if lower vvvvv prior to the external spin-off distributing and each of the fund groups will agree in writing that such fund group will not during the restricted_period request registration of its new common_stock for sale in a secondary offering pursuant to sec_3_1 or sec_3_2 of agreement at the time of the external spin-off and during the restricted_period none wwwww of i the executive officers of distributing ii the members of the board_of directors of plr-124195-11 distributing who are not designated by the sponsors and iii the respective designees of the fund groups to each of the board_of directors of distributing its operating committee and the coordination committee together the sponsor representatives will have nor will they have had at such time and during such period discussions about so terms with investment banks other than to communicate that there will be no such discussions so terms means the following terms of a secondary offering a the fees of or the terms and conditions of an underwriting agreement with the underwriters for such secondary offering b the roles and responsibilities of particular underwriters in such secondary offering c the range of the potential sales_price and projected number of shares of new common_stock to be sold in such secondary offering d the allocation of offered shares among the underwriters for such secondary offering and e marketing plans for such secondary offering such as road shows xxxxx the decision as to whether to effect a secondary offering will be made by the sponsor representatives only after the restricted_period if a secondary offering is pursued underwriters for such secondary offering which may include investment banks that act as underwriters for the primary ipo will be selected by the sponsor representatives in accordance with the terms of agreement and the so terms will be negotiated by the sponsor representatives in each case only after the restricted_period notwithstanding the foregoing the sponsor representatives and distributing may have discussions on aspects of a secondary offering among themselves during the restricted_period and may in the ordinary course meet or otherwise discuss with investment banks in the regular conduct of their investment banking and advisory businesses general financial information and market trends distributing 1’s business operations and performance proposals for other transactions such as acquisitions dispositions and financings and similar matters provided that such discussions with investment bankers during the restricted_period will not address so terms there is no plan or intention on the part of distributing any corporation yyyyy that distributing controls within the meaning of sec_368 or any member of a controlled_group_of_corporations within the meaning of sec_1563 of which distributing is a member to acquire any shares of stock of new common_stock through purchases on an established market within the meaning of sec_1_355-7 after the primary ipo the executive officers of distributing are not aware of a plan or intention zzzzz on the part of a any fund group to acquire additional shares of new common_stock after the external spin-off or b any other person to become following the primary ipo a controlling shareholder or a ten-percent shareholder within the meaning of sec_1_355-7 and of distributing based solely on the information submitted and representations made we rule as follows with regard to the proposed transaction rulings plr-124195-11 preferred exchange the preferred exchange will qualify as a transfer of property to a corporation within the meaning of sec_351 the shareholders of distributing will not recognize any gain_or_loss in respect of the exchange of the preferred_stock for new common_stock sec_351 the tax basis of each holder of preferred_stock in the new common_stock received by such holder in exchange for preferred_stock pursuant to the preferred exchange will equal the adjusted tax basis of the preferred_stock transferred to distributing by such holder of preferred_stock sec_358 the holding_period of the new common_stock received by each holder of preferred_stock in exchange of preferred_stock pursuant to the preferred exchange will include the holding_period of such holder in the preferred_stock transferred to distributing sec_1223 distributing will not recognize any gain_or_loss in respect of the preferred exchange sec_1032 the initial tax basis of the preferred_stock received by distributing in the preferred exchange from each holder of preferred_stock will be the same as the adjusted tax basis of such holder in the preferred_stock immediately prior to the preferred exchange sec_362 the holding_period of the shares of preferred_stock in the hands of distributing received in the preferred exchange from each holder of preferred_stock will include the holding_period of such holder of preferred_stock sec_1223 recapitalization the recapitalization will qualify as a reorganization within the meaning of sec_368 distributing will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the shareholders of distributing on the substitution the cancellation of the class a common_stock and the exchange of the class b common_stock for new common_stock pursuant to the recapitalization sec_354 the tax basis of each distributing shareholder in the shares of new common_stock received by such distributing shareholder pursuant to plr-124195-11 the recapitalization will be the same as the adjusted tax basis of the class a common_stock and class b common_stock held by such shareholder immediately prior to the recapitalization sec_358 the holding_period of the new common_stock received by each distributing shareholder pursuant to the recapitalization will include the holding_period during which the class a common_stock and class b common_stock surrendered by such shareholder was held provided that the stock surrendered by such distributing shareholder was held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by distributing on the substitution the cancellation of the class a common_stock and the exchange of class b common_stock for new common_stock pursuant to the recapitalization sec_1032 contribution and first internal spin-off the contribution followed by the first internal spin-off will constitute a reorganization within the meaning of sec_368 and each of distributing and controlled will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss in respect of the contribution sec_361 and sec_357 and c except to the extent that the amount of the new term loans and other indebtedness assumed exceeds distributing 4’s tax basis in the assets transferred to controlled pursuant to the contribution controlled will not recognize any gain_or_loss in respect of the contribution sec_1032 controlled’s initial basis in each asset received in the contribution will be the same as distributing 4’s adjusted_basis in such asset immediately prior to the contribution increased by the amount of gain if any recognized by distributing in respect of the contribution sec_362 controlled’s holding_period in each asset received in the contribution will include distributing 4’s holding_period for such asset sec_1223 provided that the controlled securities are transferred in the debt exchange in connection with the proposed transaction distributing will not recognize any income gain loss or deduction with respect to the receipt of controlled securities and on the exchange of the controlled securities for the short term notes with the exchanging debtholders plr-124195-11 other than any i deductions attributable to such short term notes that may be redeemed at a premium ii income attributable to such short term notes that may be redeemed at a discount and iii interest_expense accrued with respect to such short term notes sec_361 distributing will not recognize any gain_or_loss with respect to its distribution of the controlled stock pursuant to the first internal spin-off sec_361 no gain_or_loss will be recognized by and no amount will be includible in the gross_income of distributing upon its receipt of controlled stock pursuant to the first internal spin-off sec_355 the basis of the distributing stock and controlled stock held by distributing immediately after the first internal spin-off will equal the basis of the stock of distributing held by distributing immediately prior to the first internal spin-off allocated between the controlled stock and the stock of distributing in proportion to their relative fair market values immediately following the first internal spin-off in accordance with sec_1_358-2 sec_358 and c distributing 3’s holding_period in the controlled stock will include the holding_period for the distributing stock with respect to which the controlled stock is received provided the distributing stock is held as a capital_asset on the date of the first internal spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled following the first internal spin-off under sec_312 and sec_1_312-10 and sec_1_1502-33 second internal spin-off distributing will not recognize any gain_or_loss with respect to its distribution of controlled stock pursuant to the second internal spin-off sec_355 no gain_or_loss will be recognized by and no amount will be includible in the gross_income of distributing upon the receipt of controlled stock pursuant to the second internal spin-off sec_355 the basis of the controlled stock and the common_stock of distributing in the hands of distributing immediately after the second internal spin- off will equal the basis of the stock of distributing held by distributing immediately prior to the second internal spin-off allocated between the controlled stock and the stock of distributing in proportion to their plr-124195-11 relative fair market values immediately following the second internal spin- off in accordance with sec_1_358-2 sec_358 and c distributing 2’s holding_period in the controlled stock will include the holding_period for the distributing common_stock with respect to which the controlled stock is received provided the distributing stock is held as a capital_asset on the date of the second internal spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled following the second internal spin-off under sec_312 and sec_1_312-10 and sec_1_1502-33 third internal spin-off distributing will not recognize any gain_or_loss with respect to its distribution of controlled stock pursuant to the third internal spin-off sec_355 no gain_or_loss will be recognized by and no amount will be includible in the gross_income of distributing upon the receipt of controlled stock pursuant to the third internal spin-off sec_355 the basis of the controlled stock and the stock of distributing in the hands of distributing immediately after the third internal spin-off will equal the basis of the stock of distributing held by distributing immediately prior to the third internal spin-off allocated between the controlled stock and the stock of distributing in proportion to their relative fair market values immediately following the third internal spin-off in accordance with sec_1_358-2 sec_358 and c distributing 1’s holding_period in the controlled stock will include the holding_period for the stock of distributing with respect to which the controlled stock is received provided the stock of distributing is held as a capital_asset on the date of the third internal spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled following the third internal spin-off under sec_312 and sec_1_312-10 and sec_1_1502-33 external spin-off distributing will not recognize any gain_or_loss with respect to its distribution of controlled stock on a pro_rata basis to the shareholders of distributing pursuant to the external spin-off sec_355 plr-124195-11 the shareholders of distributing will not recognize any gain_or_loss and no amount will be includible in the gross_income of such shareholders upon their receipt of controlled stock pursuant to the external spin-off sec_355 the basis of the controlled stock and the new common_stock in the hands of the shareholders of distributing immediately after the external spin-off will equal the basis of the new common_stock held by such shareholders immediately prior to the external spin-off allocated between controlled stock and the new common_stock in proportion to their relative fair market values immediately following the external spin-off in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by each shareholder of distributing will include the holding_period of the new common_stock with respect to which the controlled stock is received provided that such new common_stock is held as a capital_asset on the date of the external spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled following the external spin-off under sec_312 and sec_1 b and e provided that the requirements of sec_162 are satisfied the distributing group will be entitled to deductions pursuant to sec_83 for amounts that are included under sec_83 in the gross_income of a holder of vested revised distributing equity awards that are stock_options vested revised distributing options or vested substitute controlled equity awards that are stock_options vested substitute controlled options as a result of the exercise of such vested revised distributing options or vested substitute controlled options if the holder of such options was employed by distributing or a subsidiary of distributing from the date such option was granted through the date of exercise or any earlier termination of employment where applicable excluding any such holder that has at any time provided services to business a provided that the requirements of sec_162 are satisfied the controlled_group will be entitled to deductions pursuant to sec_83 for amounts that are included under sec_83 in the gross_income of a holder of vested revised distributing options or vested substitute controlled options as a result of the exercise of such vested revised distributing options or vested substitute controlled options if the holder of such options provided services to business a from the date such option was granted through the date of exercise or any earlier termination of employment where applicable excluding any such holder that has at any time provided plr-124195-11 services to any business of the distributing group other than business a caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular except as so provided no opinion is expressed or implied regarding i whether the spin-offs satisfy the business_purpose requirement of sec_1_355-2 ii whether the spin-offs are being used principally as devices for the distribution of the earnings_and_profits or distributing1 distributing distributing distributing controlled or any combination thereof see sec_355 and sec_1 d and iii whether the spin-offs are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing distributing distributing distributing or controlled see sec_355 and sec_1_355-7 in addition no opinion is expressed or implied regarding any cost-based transactions between distributing and controlled further no opinion is expressed or implied regarding the application of sec_409a of the code and rulings and will not apply to the extent the stock_options referenced in such rulings are not exempt from the requirements of sec_409a procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely _________________________ richard k passales senior counsel branch associate chief_counsel corporate
